Citation Nr: 0406626	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-05 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2000 for the award of Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1965.  He died on August [redacted], 1965 while serving in Vietnam.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the appellant's claim for 
Dependency and Indemnity Compensation (DIC), effective 
September 1, 2000.  The appellant filed a timely appeal to 
effective date assigned by the RO for this award.

When this matter was previously before the Board in February 
2003 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The appellant testified at a Travel Board hearing at the RO 
in September 2003 before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The appellant's September 1999 telephone call to the RO 
regarding the reinstatement of DIC benefits cannot serve as 
an informal claim for benefits.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 1, 2000 for the grant of DIC benefits have not 
been met.  38 U.S.C.A. §§ 1110, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.155(a), 3.159, 3.303, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's claim for reinstatement of DIC benefits was 
filed in August 2000, prior to the November 2000 effective 
date of the VCAA, and remain pending.  Thus, the provisions 
of the VCAA are applicable in this case.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate her earlier 
effective date claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in January 2001, in the statement of the case 
(SOC) issued in March 2002, in the supplemental statements of 
the case (SSOCs) issued in April 2002 and May 2003, in the 
Board remand dated in February 2003, at the time of a hearing 
before the undersigned in September 2003, and in 
correspondence to the appellant have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her earlier 
effective date claim.  

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in April 2003, and again in the SSOC 
issued to the appellant in May 2003, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant and her representative further plainly show through 
their statements and submissions of evidence that the 
appellant understands the nature of the evidence needed to 
substantiate her claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the appellant to provide 
evidence has been met.  The Board concludes that VA does not 
have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the appellant of the evidence required 
to substantiate her claim.  Additionally, the appellant does 
not allege, nor does the record reflect, that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date for the grant of DIC benefits.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the appellant in proceeding to consider 
her claim for this benefit.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on August 9, 2000.  
Thereafter, in a rating decision dated in January 2001, the 
appellant's DIC benefits were reinstated.  Only after that 
rating action was promulgated did the AOJ, in April 2003 and 
again in 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for an earlier effective date for DIC, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim, as explained above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant in May 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why she believes she is entitled to 
an earlier effective date for the grant of DIC benefits, and 
testified at a Travel Board hearing to that effect in 
September 2003.  In addition, in May 2003 VA received from 
the appellant a VA Form 21-4138, Statement in Support of 
Claim, in which the she responded to the RO's request for any 
additional evidence from the veteran by requesting expedited 
submission of her appeal to the Board,  specifically stating 
that "I feel I have made my case clear, I have no additional 
evidence to furnish, and I do not desire to wait for the 60 
day due process period to expire."

In its decision in Pelegrini, the Court also held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The appellant was advised of this 
need in the SSOC issued in August 2003, to which she 
responded in May 2003 that "I have no additional evidence to 
furnish."  She was again advised of the need to give VA any 
evidence pertaining to her claim during the course of her 
hearing before the undersigned in September 2003.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The appellant in this case asserts that she is entitled to an 
effective date earlier than September 1, 2000 for the grant 
of DIC benefits.  Historically, the Board observes that the 
veteran was killed by hostile fire in Vietnam on August 18, 
1965.  In September 1965, the appellant filed a formal VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, seeking DIC 
benefits.  This claim was subsequently granted by the RO, 
with an effective date of August [redacted], 1965, the day following 
the death of the veteran.

On July [redacted], 1972, the appellant married W.P.  As a result of 
this remarriage, her DIC benefits were terminated.  However, 
upon her divorce from W.P on November [redacted], 1972, the 
appellant's DIC benefits were reinstated.

The appellant re-married W.P. on May [redacted], 1973, following which 
her DIC benefits were again terminated.  However, upon her 
second divorce from W. P. on September [redacted], 1973, her DIC 
benefits were again reinstated.

On January [redacted], 1976, the appellant married J.C.  As a result 
of this remarriage, her DIC benefits were terminated.

On August 9, 2000, VA received from the appellant a new VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable).  Thereafter, the appellant submitted a 
Certificate of Death showing that J.C. had died on February 
[redacted], 1999.  As a result of this application, in January 2001 
the RO reinstated the appellant's DIC benefits, effective 
from August 9, 2000.  (Monetary payments did not begin until 
September 1, 2000, in accordance with the provisions of 
38 U.S.C.A. § 5111 (West 2002) and 38 C.F.R. § 3.31 (2003), 
which mandate that, once an effective date is established, 
actual payment of benefits may not begin until the first day 
of the next calendar month.)

The appellant's claim for an effective date earlier than 
September 1, 2000 for DIC benefits is based on her assertion 
that, in September 1999, she called a VA counselor to ask 
about her eligibility to have her DIC benefits reinstated due 
to the death of her husband, J.C.  At the time of a Travel 
Board hearing before the undersigned Veterans Law Judge, as 
well as in various correspondence sent to VA, the appellant 
stated that she was informed by this counselor that she was 
ineligible for DIC, since her income exceeded the statutory 
maximum.  She now believes that this counselor misunderstood 
her query, believing that the appellant was seeking death 
pension benefits rather than a reinstatement of DIC benefits.  
Nevertheless, this counselor sent application forms to the 
appellant, which the appellant filed away without completing 
or submitting, as she believed that she did not qualify for 
benefits.  

The appellant testified that approximately one year later, in 
August 2000, at the prodding of the veteran's brother, she 
completed and submitted the forms that VA had sent to her in 
September 1999.  VA then reinstated her DIC benefits based on 
this application, effective from August 9, 2000, as discussed 
above.

The Board observes that while there is no written 
verification of the appellant's reported telephonic request 
to the RO in September 1999 regarding a reinstatement of her 
DIC benefits, there is significant evidence which tends to 
lend credibility to her account.  First, the appellant has 
submitted a copy of an envelope from the Waco, Texas VA RO, 
addressed to her, and date-stamped by the U.S. Postal Service 
as having been sent on September 23, 1999.  

In addition, at the time of her hearing, the appellant's son 
testified that he remembered that after J.C. died, his mother 
told him that she was going to apply for DIC benefits.  
However, after she called the RO, his mother told him that 
"the lady told me I don't qualify," which greatly upset 
them both.  The appellant's son also testified that the 
account provided by his mother was completely truthful and 
accurate.

Finally, the claims file contains a statement from the 
veteran's brother and his wife, dated in April 2003, stating 
the following:

This is to verify that, after reading an 
article in the Dallas Morning News, 
pertaining to benefits for widows of 
service personnel killed in war, my wife 
and I informed [the appellant] that we 
thought she would certainly qualify for 
this benefit.

This occurred in the summer of 1999.  We 
understand she did contact the V.A. and 
was told she did not qualify for any 
benefits.

About a year later we read another 
article in the same newspaper.  This 
[was] written by a widow whose husband 
was killed, she advised all widows under 
these circumstances they definitely did 
qualify for benefits.

We again encourage[d] [the appellant] to 
apply for the benefits and this time she 
was successful.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2003).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2003) defines "application" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  

In this case, while the Board finds that the assertion by the 
appellant that she contacted VA by telephone in September 
1999 regarding the reinstatement her DIC benefits is 
credible, as evidenced by the date-stamped envelope from the 
Waco, Texas VA RO dated September 23, 1999, the testimony of 
the appellant and her son, and the written verification from 
the late veteran's brother, such an oral inquiry cannot, by 
law, serve as an informal claim for VA purposes.  Rodriguez 
v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent 
to claim benefits must be in writing in order to constitute 
an informal claim; an oral inquiry does not suffice); 
38 C.F.R. § 3.1(p) (a claim is defined as a formal or 
informal communication in writing).  As such, even if the 
chronological events in this case are precisely as she 
described, an earlier effective date based upon the 
appellant's oral inquiry to the RO in September 1999 cannot 
be established.  

The first evidence of VA's receipt of a claim for 
reinstatement of DIC benefits in this case following the 
termination of such benefits in January 1976 is the formal 
claim which was completed by the appellant and received by VA 
on August 9, 2000.  The RO properly assigned an effective 
date of August 9, 2000 for the reinstatement of DIC benefits, 
with the resumption of monetary payments on September 1, 
2000, in accordance with the provisions of 38 U.S.C.A. § 5111 
(West 2002) and 38 C.F.R. § 3.31 (2003).  While sympathetic 
to the appellant's frustration, the Board is nevertheless 
bound by the law establishing specific effective date 
regulations, and is mandated to rule accordingly.








ORDER

The claim for an effective date earlier than September 1, 
2000 for the award of Dependency and Indemnity Compensation 
is denied.

	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



